Title: From George Washington to John Hancock, 7 August 1776
From: Washington, George
To: Hancock, John



Sir
Head Quarters New York Aug. 7. 1776 1 oClock P.M.

Since closing the Letter which I had the Honour to write you this Morning two Deserters have come in who left the Solebay Man of War last Evening—One of them is a Native of New York. Their Account is that they were in the Engagement with Col.

Moultrie at Sullivan’s Island on the 9th July—the particulars they give nearly correspond with the Narrative sent by Gen. Lee—That they left Carolina 3 Weeks ago as a Convoy to 45 Transports having on Board Gen. Clinton, Ld Cornwallis & the whole Southern Army consisting of about 3000 Men all of whom were landed last Week on Staten Island in tolerable Health—That on Sunday 13 Transports part of Ld Howe’s Fleet & having on Board Hessians & Highlanders came to Staten Island. That the Remainder of the Fleet which was reported to have in the whole 12000 Men had parted with these Troops off the Banks of Newfoundland & were expected to come in every Moment—That they were getting their heavy Carriages & Cannon on Board, had launch’d 8 Gondolas with flat Bottoms—& 2 Rafts or Stages to carry Cannon. These Men understand that the Attack will soon be made, if the other Troops arrive—that they give out they will lay the Jerseys waste with Fire & Sword—the computed Strength of their Army will be 30,000 Men. They farther add that when they left Carolina one Transport got on Shore so that they were not able to give her Relief upon which she surrendered with 5 Companies of Highlanders to Gen. Lee who after taking every Thing valuable out of her burnt her—That the Admiral turn’d General Clinton out of his Ship after the Engagement with a great Deal of abuse. great Differences between the principal naval & military Gentlemen.
That the Ships left in Carolina are now in such a weakly distress’d Condition they would fall an easy Prey. I am Sir, with great Respect & Regard Your Most Obed. & very Huble Serv.

Go: Washington 


P.S. The Ships are changing their position and the Men of War forming into a Line, but I still think they will wait the arrival of the remaining Hessians before any genl Attack will be made. Mondays return will Shew our strength here.
    

Go: W——n
